— Judgment, insofar as it imposes sentence, unanimously reversed, on the law, and otherwise judgment affirmed and defendant remanded to Onondaga County Court for resentencing, in accordance with the following memorandum: We find that defendant did not waive his right to appeal (see People v Cox, 71 AD2d 798). The record indicates, however, and the People concede, that the District Attorney failed to comply with CPL 400.21 (subd 2) with respect to defendant’s sentencing. This subdivision provides that whenever it appears that a defendant may have a prior felony conviction, “a statement must be filed by the prosecutor before sentence is imposed setting forth the date and place of each alleged predicate felony conviction.” That was not done nor was there substantial compliance with the section (see People v Gonzales, 54 AD2d 1070). ¶ We have examined defendant’s other contentions and find them to be without merit. (Appeal from judgment of Onondaga County Court, Cunningham, J. — burglary, second degree.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.